Automatic Self Administered YRT Reinsurance Agreement between American National Insurance Company One Moody Plaza, Galveston, TX 77550 (hereinafter referred to as the "Ceding Company") and Swiss Re Life & Health America Inc. Hartford, CT (hereinafter referred to as the "Reinsurer") Effective: April 14, 2008 Treaty #: Executive UL SRLHA #I96319US- 08 Table of Contents PREAMBLE4 1.1PARTIES TO THE AGREEMENT4 1.2COMPLIANCE4 1.3CONSTRUCTION4 1.4ENTIRE AGREEMENT4 1.5SEVERABILITY4 AUTOMATIC REINSURANCE4 2.1GENERAL CONDITIONS4 2.2RETAINED AMOUNTS5 FACULTATIVE REINSURANCE5 LIABILITY5 COMMENCEMENT OF LIABILITY6 4.1AUTOMATIC REINSURANCE6 4.2FACULTATIVE REINSURANCE6 4.3CONDITIONAL RECEIPT OR TEMPORARY INSURANCE6 REINSURED RISK AMOUNT6 5.1LIFE6 5.2WAIVER OF PREMIUM6 5.3ACCIDENTAL DEATH BENEFIT6 PREMIUM ACCOUNTING7 6.1PREMIUMS7 6.2PAYMENT OF PREMIUMS7 6.3DELAYED PAYMENT7 6.4FAILURE TO PAY PREMIUMS7 6.5PREMIUM RATE GUARANTEE7 REDUCTIONS, TERMINATIONS AND CHANGES7 7.1REDUCTIONS AND TERMINATIONS8 7.2INCREASES8 7.3RISK CLASSIFICATION CHANGES8 7.4REINSTATEMENT8 CONVERSIONS, EXCHANGES AND REPLACEMENTS9 8.1CONVERSIONS9 8.2EXCHANGES AND REPLACEMENTS9 CLAIMS 9.1NOTICE AND CONSULTATION9 9.2PROOFS10 9.3 AMOUNT AND PAYMENT OF REINSURANCE BENEFITS109.4 CONTESTABLE CLAIMS 10 9.5CLAIM EXPENSES11 9.6MISREPRESENTATION OR SUICIDE11 9.7MISSTATEMENT OF AGE OR SEX11 9.8EXTRA-CONTRACTUAL DAMAGES11 CREDIT FOR RESERVES11 10.1RESERVE METHODOLOGY AND REPORTING11 RETENTION LIMIT CHANGES12 RECAPTURE12 GENERAL PROVISION13 13.1CURRENCY13 13.2PREMIUM TAX13 13.3MINIMUM CESSION13 13.4INSPECTION OF RECORDS13 13.5MEDICAL INFORMATION BUREAU13 13.6GOOD FAITH13 13.7BUSINESS CONTINUITY14 DACTAX14 OFFSET15 INSOLVENCY15 16.1INSOLVENCY OF A PARTY TO THIS AGREEMENT15 16.2INSOLVENCY OF THE CEDING COMPANY15 16.3INSOLVENCY OF THE REINSURER15 ERRORS AND OMMISSIONS16 DISPUTE RESOLUTION16 ARBITRATION16 CONFIDENTIALITY17 DURATION OF AGREEMENT18 EXECUTION18 EXHIBITS A - Retention Limits of the Ceding Company B - Plans Covered and Binding Limits C - Forms, Manuals, and Issue Rules D - Allocation Rules for Placement of Facultative Cases E - Reinsurance Premiums F - Conversion Premiums G - Self-Administered Reporting H - Application for Facultative Reinsurance Form PREAMBLE 1.1 PARTIES TO THE AGREEMENT This is a YRT agreement for indemnity reinsurance (the “Agreement”) solely between American National Insurance Company of Texas (the “Ceding Company”), and Swiss Re Life & Health America Inc. of Connecticut (the “Reinsurer”), collectively referred to as the “parties”. The acceptance of risks under this Agreement will create no right or legal relationship between the Reinsurer and the insured, owner or beneficiary of any insurance policy or other contract of the Ceding Company. The Agreement will be binding upon the Ceding Company and the Reinsurer and their respective successors and assigns. 1.2COMPLIANCE This Agreement applies only to the issuance of insurance by the Ceding Company in a jurisdiction in which it is properly licensed. The Ceding Company represents that, to the best of its knowledge, it is in compliance with all state and federal laws applicable to the business reinsured under this Agreement. In the event that the Ceding Company is found to be in non-compliance with any law material to this Agreement, the Agreement will remain in effect and the Ceding Company will indemnify the Reinsurer for any direct loss the Reinsurer suffers as a result of the noncompliance, and will seek to remedy the non-compliance. 1.3CONSTRUCTION This Agreement will be in accordance with the laws of the state of Texas. 1.4ENTIRE AGREEMENT This Agreement and Exhibits constitute the entire agreement between the parties with respect to the business reinsured hereunder. There are no understandings between the parties other than as expressed in this Agreement and Exhibits. In the event of any discrepancy between the Agreement and the Exhibits, the Exhibits will control. Any change or modification to this Agreement and Exhibits will be null and void unless made by amendment to this Agreement and signed by both parties. 1.5SEVERABILITY If any provision of this Agreement is determined to be invalid or unenforceable, such determination will not impair or affect the validity or the enforceability of the remaining provisions of this Agreement. AUTOMATIC REINSURANCE 2.1 GENERAL CONDITIONS On and after the effective date of this Agreement, the Ceding Company will automatically cede to the Reinsurer a portion of the life insurance policies, supplementary benefits, and riders listed in Exhibit B. The insured, at the time of the application, must be a permanent resident of the United States or Canada. The Reinsurer will automatically accept its share of the above-referenced policies up to the limits shown in Exhibit B, provided that to the best of the Ceding Company's knowledge: a. the Ceding Company keeps its full retention, as specified in Exhibit A, or otherwise holds its full retention on a life under previously issued inforce policies b. the Ceding Company applies its normal underwriting guidelines c. the total of the new ultimate face amount of reinsurance required including contractual increases, and the amount already reinsured on that life under this Agreement and all other agreements between the Reinsurer and the Ceding Company, does not exceed the Automatic Binding Limits set out in Exhibit B d. the total new ultimate face amount of life insurance in force in all companies, including any coverage to be replaced plus the amount currently applied for on that life in all companies, does not exceed the Jumbo Limit stated in Exhibit B, and e. the application is on a life that has not been submitted facultatively to the Reinsurer or any other reinsurer within the last 2 years, unless the reason for any prior facultative submission was sole for capacity that may now be accommodated within the terms of this Agreement, andI f. other than as agreed to by the Reinsurer in writing, the Policy is not purchased, to the knowledge of the Ceding Company, as art of a third party investment program where such third party lacks an insurable interest in the insured and where such third party is engaging in insurance arbitrage. For purposes of this Article "ultimate face amount" will mean the projected maximum policy face amount that could be reached based on reasonable assumptions made about the policy. If the Ceding Company is already on the risk for its retention under previously issued policies, the Reinsurer will automatically accept reinsurance for newly issued policies according to the limits set out in Exhibit A, provided the Ceding Company has complied with the Forms, Manuals and Issue Rules specified in Exhibit C, that would have applied if the new policy had fallen completely within the Ceding Company's retention. This Agreement does not cover the following unless specified elsewhere: a. Noncontractual conversions, replacements, exchanges or group conversions; or b. Policies issued under a program where full current evidence of insurability consistent with the amount of insurance is not obtained, or where conventional selection criteria are not applied in underwriting the risk; or c. Any conversion of a previously issued policy that had been reinsured with another reinsurer; or d. Corporate, bank or other entity owned life insurance programs that are not fully underwritten. Each reinsured policy must provide for the maximum periods of suicide and contestability protection permitted by applicable law. 2.2 RETAINED AMOUNTS The Ceding Company may not reinsure the amount it has retained on the business covered under this Agreement, on any basis, without prior notification to the Reinsurer. FACULTATIVE REINSURANCE 3.1 The Ceding Company may submit any application on a plan or rider identified in Exhibit B to theReinsurer for its consideration on a facultative basis. The Ceding Company will apply for reinsurance on a facultative basis by sending to the Reinsurer an Application for Facultative Reinsurance, providing the information outlined in Exhibit H. Accompanying this Application will be copies of all underwriting evidence that is available for risk assessment including, but not limited to, copies of the application for insurance, medical examiners' reports, attending physicians' statements, inspection reports, and any other information bearing on the insurability of the risk. The Ceding Company also will notify the Reinsurer of any outstanding underwriting requirements at the time of the facultative submission. Any subsequent information received by the Ceding Company that is pertinent to the risk assessment will be immediately transmitted to the Reinsurer. After consideration of the Application for Facultative Reinsurance and related information, the Reinsurer will promptly inform the Ceding Company of its underwriting decision. The Reinsurer's offer will expire at the end of 120 days, unless otherwise specified by the Reinsurer. If the underwriting decision is acceptable, the Ceding Company will notify the Reinsurer in writing of its acceptance of the offer. If any risk is to be submitted to more than one reinsurer for consideration, the Allocation Rules for Placement of Facultative Cases as outlined in Exhibit D will apply. The relevant terms and conditions of this Agreement will apply to those facultative offers made by the Reinsurer and accepted by the Ceding Company. LIABILITY The Reinsurer's liability to the Ceding Company will be based upon the terms of this Agreement and not the reinsured policy. Unless specified elsewhere in this Agreement: a) The Reinsurer will not participate in any ex gratia payments made by the Ceding Company i.e., payments the Ceding Company is not required to make under the policy terms); and b) The Reinsurer will not share in any Extra Contractual Obligations (except as set forth in Article 9.8); and c) The Reinsurer's liability is limited to its share of the Ceding Company's contractual benefits owed under the express terms of the reinsured policies.
